DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically comparing, by the processing circuitry, each of the respective probabilistic entropy values of the bioelectrical signal to respective entropy threshold values; and selecting, by the processing circuitry and based on the comparisons, a subset of electrodes of the plurality of electrodes by including, in the subset, at least one electrode of the plurality of electrodes for which the comparison of the probabilistic entropy value of the bioelectrical signal sensed via the at least one electrode to the respective entropy threshold value is indicative that the bioelectrical signal exhibits high entropy; and excluding, from the subset, each electrode of the plurality of electrodes for which the comparison of the probabilistic entropy value of the bioelectrical signal sensed via the electrode to the respective entropy threshold value is indicative that the bioelectrical signal exhibits low entropy; and controlling, by the processing circuitry and based on the bioelectrical signals of the plurality of bioelectrical signals sensed via respective electrodes of the subset of electrodes and excluding the bioelectrical signals of the plurality of bioelectrical signals sensed via respective electrodes not in the subset of electrodes, delivery of electrical stimulation therapy, in combination with the recited structural limitations of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792